                Case 2:20-cr-00239-WBS Document 19 Filed 01/28/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00239-WBS
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DARREN TRAMAINE TONY MITCHELL                       DATE: February 1, 2021
     AND RONALD JOHN GARNES,                             TIME: 9:00 a.m.
15                                                       COURT: Hon. William B. Shubb
                                  Defendants.
16

17

18                                              STIPULATION
19         1.       By previous order, this matter was set for status on February 1, 2021.
20         2.       By this stipulation, defendants now move to continue the status conference until March 8,
21 2021 at 9:00 a.m., and to exclude time between February 1, 2021, and March 8, 2021 at 9:00 a.m., under

22 Local Code T4.

23         3.       The parties agree and stipulate, and request that the Court find the following:
24                  a)     The government has represented that the discovery associated with this case
25         includes over 300 pages of photos and reports, as well as audio recordings. All of this discovery
26         has been either produced directly to counsel and/or made available for inspection and copying.
27                  b)     Counsel for defendants desire additional time review the evidence, discuss case
28         strategy with their clients, conduct independent factual investigation, and otherwise prepare for

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00239-WBS Document 19 Filed 01/28/21 Page 2 of 3


 1        trial.

 2                 c)    Counsel for defendants believe that failure to grant the above-requested

 3        continuance would deny them the reasonable time necessary for effective preparation, taking into

 4        account the exercise of due diligence.

 5                 d)    The government does not object to the continuance.

 6                 e)    Based on the above-stated findings, the ends of justice served by continuing the

 7        case as requested outweigh the interest of the public and the defendant in a trial within the

 8        original date prescribed by the Speedy Trial Act.

 9                 f)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10        et seq., within which trial must commence, the time period of February 1, 2021 to March 8, 2021

11        at 9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

12        Code T4] because it results from a continuance granted by the Court at defendant’s request on

13        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

14        best interest of the public and the defendant in a speedy trial.

15                                    [CONTINUED ON NEXT PAGE]

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00239-WBS Document 19 Filed 01/28/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: January 27, 2021                                   MCGREGOR W. SCOTT
 6                                                             United States Attorney
 7
                                                               /s/ CAMERON L. DESMOND
 8                                                             CAMERON L. DESMOND
                                                               Assistant United States Attorney
 9
     Dated: January 27, 2021                                   /s/ JARED FAVERO
10                                                             JARED FAVERO
                                                               Counsel for Defendant
11                                                             DARREN TRAMAINE TONY
                                                               MITCHELL
12 Dated: January 27, 2021                                     /s/ MICHAEL LONG
                                                               MICHAEL LONG
13                                                             Counsel for Defendant
                                                               RONALD JOHN GARNES
14

15

16
                                             FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: January 27, 2021
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
